Name: Council Regulation (EC) No 1142/2001 of 7 June 2001 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1142Council Regulation (EC) No 1142/2001 of 7 June 2001 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products Official Journal L 155 , 12/06/2001 P. 0001 - 0003Council Regulation (EC) No 1142/2001of 7 June 2001amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) By virtue of Regulation (EC) No 2505/96(1) the Council opened Community tariff quotas for certain agricultural and industrial products. Community demand for these products should be met under the most favourable conditions. Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and increased or extended in the case of certain existing tariff quotas, while avoiding any disturbance to the markets for these products.(2) It is no longer in the Community's interest to maintain a Community tariff quota on some of the products covered by Regulation (EC) No 2505/96, and those products should therefore be removed from the table in Annex I thereto.(3) Having regard to the economic importance of this Regulation for European industry it is necessary to invoke the grounds of urgency referred to in point I(3) of the Additional Protocol to the Treaty of Amsterdam on the role of national parliaments in the European Union.(4) Regulation (EC) No 2505/96 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 30 June 2001, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order number 09.2935: the amount of the tariff quota shall be altered to 80000 tonnes.For the quota period from 1 January to 31 December 2001, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order number 09.2711: the amount of the tariff quota shall be altered to 700000 tonnes;- order number 09.2727: the amount of the tariff quota shall be altered to 10000 tonnes;- order number 09.2867: the amount of the tariff quota shall be altered to 460 tonnes;- order number 09.2976: the amount of the tariff quota shall be altered to 1200000 units;- order number 09.2993: the amount of the tariff quota shall be altered to 120000000 m2.Article 2With effect from 1 July 2001, the tariff quotas listed in the Annex to this Regulation shall be added to Annex I to Regulation (EC) No 2505/96.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 7 June 2001.For the CouncilThe PresidentK. Larsson(1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 2802/2000 (OJ L 331, 27.12.2000, p.55).ANNEX>TABLE>